Exhibit 10.1

EMPLOYMENT AGREEMENT CANCELATION AGREEMENT

This CANCELATION AGREEMENT (this “Agreement”) is entered into as of December 30,
2014 (the “Cancelation Date”), by and between YRC Worldwide Inc., a Delaware
Corporation (the “Company”), and James L. Welch (the “Executive”).

WHEREAS the Company and the Executive are currently parties to that certain
employment agreement (the “Employment Agreement”) entered into July 22, 2011 and
amended October 30, 2012.

WHEREAS, in connection with the termination of the Employment Agreement, the
Company and the Executive are entering into the severance agreement dated
December 30, 2014 (the “Severance Agreement”) attached hereto as Exhibit A;

WHEREAS, in consideration for canceling the Employment Agreement the Company is
entering into the Severance Agreement and granting the Executive 280,615 shares
of restricted stock (the “Guaranteed Stock Grant”) which amount reflects the
remaining shares of restricted stock guaranteed to be granted to the Executive
under the Employment Agreement on the sole condition that Executive remained
employed through the end of his contract term; and

WHEREAS, the Company and the Executive desire to terminate the Employment
Agreement as of the Cancelation Date on the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
in this Agreement, the parties agree as follows:

1. The Employment Agreement shall, subject to this Agreement, terminate on the
Cancelation Date.

2. The Company and the Executive shall enter into the Severance Agreement.

3. In consideration for the cancelation of the Employment Agreement, the Company
hereby grants to the Executive the Guaranteed Stock Grant, which will vest 20%
on February 28, 2015, 60% on July 31, 2015 and 20% on February 28, 2016.

4. Section 4(c) of the Employment Agreement shall continue to apply in
accordance with its terms.

5. Employee Benefits. For so long as the Executive remains employed by the
Company:

(i) Executive shall be entitled to participate in such employee benefit plans
and insurance programs made available generally to senior executives of the
Company, or which it may adopt from time to time, for its employees, in
accordance with the eligibility requirements for participation therein.

(ii) Company shall pay for premiums for coverage under the Company’s medical and
dental plans for Executive and Executive’s eligible dependents participating in
such plans.



--------------------------------------------------------------------------------

The parties shall undertake commercially reasonable efforts to structure the
benefits under this Section 5(ii) in a manner that is most tax efficient for the
parties (i.e., on an after-tax basis). Further, in the event that the payment of
amounts payable hereunder this Section 5(ii) shall result in adverse tax
consequences under Chapter 100 of the Internal Revenue Code of 1986, as amended
and the treasury regulations and other guidance promulgated thereunder (the
“Code”), Code Section 4980D or otherwise to the Company, the parties shall
undertake commercially reasonable efforts to restructure such benefit in an
economically equivalent manner to avoid the imposition of such taxes on the
Company, provided, however, that should the Company’s auditors determine in good
faith that no such alternative arrangement is achievable, Executive shall not be
entitled to his rights to payment under this Section 5(ii).

(iii) Company shall provide Executive with a five hundred thousand U.S. dollar
($500,000) term life insurance policy and maintain such policy with such
beneficiary as designated by Executive.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.

 

YRC WORLDWIDE INC.

/s/ James E. Hoffman

Name: James E. Hoffman

Title: Chairman of the Board of Directors

/s/ James L. Welch

James L. Welch

 

3